48 So. 3d 170 (2010)
DEPARTMENT OF REVENUE o/b/o Sharon M. SIMMONS, Appellant,
v.
Bryant WARDLAW, Appellee.
No. 4D09-3656.
District Court of Appeal of Florida, Fourth District.
November 24, 2010.
Bill McCollum, Attorney General, Tallahassee, and Toni C. Bernstein, Senior Assistant Attorney General, Tallahassee, for appellant.
Patricia Ireland of Phillips & Richard, P.A., Miami, for appellee.
Prior report: 25 So. 3d 80.
PER CURIAM.
The Department of Revenue (Department), on behalf of Sharon M. Simmons, appeals a circuit court's order vacating the Final Order of Paternity and Administrative Support issued by the Department against appellee, Bryant Wardlaw. The circuit court vacated the order upon its finding that the order was entered without proper notice and was thus void. Jurisdiction to judicially review administrative support orders rendered pursuant to section 409.2563, Florida Statutes (2009), lies with the district courts of appeal. Because the circuit court lacked jurisdiction to vacate the Final Order of Paternity and Administrative Support, we reverse the circuit court's order. See § 120.68, Fla. Stat. (2009); Dep't of Revenue v. Manasala, 982 So. 2d 1257, 1259 (Fla. 1st DCA 2008) (holding that circuit courts do not have jurisdiction to enter an order either vacating or retroactively affecting an administrative support order); Dep't of Revenue v. Mohomed, 996 So. 2d 900, 901 (Fla. 5th DCA 2008) (explaining that "jurisdiction to retroactively review a final administrative support order is vested in the district courts of appeal not in the circuit courts").
Reversed.
TAYLOR, HAZOURI and CIKLIN, JJ., concur.